Title: To John Adams from François Adriaan Van der Kemp, 7 October 1811
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear and high respected Sir!
Olden barneveld 7 Oct. 1811—

What Sufficient thanks Shall I return to the distinguished favours, with which your kind frendship continues to honour me in Such an eminent degree! much in truth I am indebted to your partiality towards me, but I Should lessen its real value, if I did not presume that I did not merite it in part. I will however endeavor to exert my utmost Strenght to deserve it further. The Honor of being joined thro your influential recommendations to the Fellows of your Illustrous Academÿ is a prize, which to obtain might have flattered a more ardent ambition—than with which I was animated—It leaves me nevertheless to regret, that mÿ incorrect language throws an insurmountable obstacle in my waÿ, thro which I must remain So far back of my Associates, that Scarce any thing more is left me, but to admire their gigantic Steps—with which they are advancing, and remain   Satisfied, if now and then I may be fortunate enough to utter a few inarticulate Sounds by which they are informed, that one more eagerly lounges to press her Steps.
If Providence Saved my re ëstablished health—I Shall endeavour this winter to bring my Philosophical Sketches on Some points of Nat: Hist: controverting the theories of Buffon and Jefferson, in order—and prepare them for Mr J. Quincÿ—if I can procure the means to conveÿ these to Him. I Send Him—thro our Congress-Member Th. R. Gold—mÿ Sketches on the Achaic Republic—which—in my opinion might be beneficial to Americans, if Nations would learn by others dear bought experience—provided—they can be cloathed in a more decent garb—You know—it is above my Situation to defraÿ the expences of a Pruner—and polishes—if it is not obtainable by other ways. My Diss: on the age of Copper by the Ancients is again at Philadelphia—at the request of a Correspondent, but I am apprehensive yet—he Shall be disgusted with the task, before he can accomplish it.
I have Several other more or less finished pieces—but—as long as the weather is So favorable, to allow me the cultivation of my garden I have little time left to bestow upon my Studies. In my next I hope, that I Shall have it in my power—to draw you a rough contour of the chief Ingredients of a desirable work—viz. the moral and Physical causes of the Revolutionary Spirit &c and its probable consequences—in the hope yet, that it may Spurr a more lofty mind to execute this glorious task.
But how Shall I conjecture—what chiefly may deserve any notice of your Academicians—without knowing what they actually performed? If you created me one—you ought in bounty to feed and maintain me So far—that I further maÿ be enabled to provide—the following days—mÿ Sustenance— As Bordley did—you must Send me, what has been published—at least the catalogue—if the body is not easily to be procured. I can not purchase—at a large price—and all mÿ acquisitions of any value in America are chiefly owing here to Busti and Bordley—to Luzac and Gyzelaer—and my late frend Lindsey in London— But my frends and Patrons leave me—I am however richlÿ Supplied—as long you remain protected by Providence. Yes Sir! No Nation on earth has So long enjoy’d uninterrupted So manÿ eminent blessings—but I Scarce know any Nation, except perhaps the Dutch—So ignorant So insensible of these blessings So insolently trampling these under their feet, So that I am highly apprehensive, that without Severe Stripes—they Shall not learn Wisdom—neither eventually be Saved—as thro fire.
I am with the highest respect / My Dear Sir! / Your most obed. and obliged Frend!
Fr. Adr. Van der Kemp